Citation Nr: 0737739	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
February 1972; he died in April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case was subsequently transferred 
to the RO in Waco, Texas.  The appellant is deemed to be the 
veteran's surviving spouse pursuant to a July 2003 VA 
Administrative Decision finding a valid common law marriage 
in the state of Kansas for VA purposes since January 22, 
2000.  

The appellant testified before the undersigned at a Travel 
Board hearing in November 2005.  A transcript of this hearing 
is associated with the claims folder.  This case was 
previously before the Board in June 2006 at which time it was 
remanded for further development.  


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's claim.

2. The death certificate reveals the veteran died in April 
2001.  The immediate cause of death was listed as esophageal 
cancer.  The approximate interval between onset and death was 
given as nine months.  An autopsy was not performed.

3. At the time of the veteran's death, he was service 
connected for lung cancer.  

4. The cause of the veteran's death did not have its onset 
during or after service or any applicable presumptive period, 
and is not shown to be related to any inservice injury or 
disease.

5.  At the time of the veteran's death in April 2001, the 
veteran had a claim pending for entitlement to service 
connection for esophageal cancer.

6.  There is no evidence of esophageal cancer in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's esophageal cancer with his 
period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303,  3.312 (2007).

2.  The criteria for service connection for esophageal cancer 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.309(e) (2007).

2. The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.1000 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's assertion that her 
husband's death was due his exposure to herbicides while in 
Vietnam.  The appellant has argued that the veteran was 
diagnosed with both lung and esophageal cancers and that 
while his death certificate lists esophageal cancer as the 
cause of death, this was only because this is what she told 
the authorities.  She contends that lung cancer was also a 
cause of his death.

VCAA

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection for the cause of the veteran's death and 
for accrued benefits and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  See Prickett, supra.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a November 2006 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the July 2006 notice letter included language 
explaining how VA assigns disability ratings and effective 
dates.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
specific notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.  

The Board finds that the VCAA duty to notify has not been 
satisfied with respect to the requirement under Hupp, supra, 
that the section 5103(a) notice must include a statement of 
conditions to which the veteran was service-connected at the 
time of his death.  Notably, the July 2006 section 5103(a) 
notice letter, while otherwise sufficient, did not state what 
conditions the veteran was service connected for at the time 
of his death.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the Hupp notice error did 
not affect the essential fairness of the adjudication because 
the record reveals that the appellant had actual knowledge of 
the veteran's service connected disability.  Specifically, in 
a January 2002 letter to the appellant from her 
representative, she was informed that a September 2000 rating 
decision granted the veteran service connection for lung 
cancer.  She was also informed that her claim for DIC had 
been properly denied by VA in that the veteran did not die of 
lung cancer, but died of esophageal cancer.  Additionally, 
language in the appellant's substantive appeal, received in 
July 2003, references the veteran's prior award of service 
connection for lung cancer.  Additionally, hearing 
transcripts from an RO hearing in December 2003 and a Board 
hearing in November 2005 suggest that the appellant was well 
aware that the veteran had been service connected for lung 
cancer during his lifetime.  Moreover, the hearing 
transcripts also confirm that the appellant was made aware of 
what type of evidence was required to substantiate her 
claims.  Therefore, although the July 2006 section 5103(a) 
letter did not specifically reference the veteran's prior 
award of service connection for lung cancer, it is clear from 
the record that the appellant had actual knowledge of such.  
Thus, the Board concludes that any notice error related to 
Hupp does not affect the essential fairness of this 
adjudication.

As outlined above, the Board finds that the duty to notify 
the veteran as to the evidence needed to substantiate her 
claim was satisfied, and the Board must now examine whether 
the duty to assist in the development of this claim was 
satisfied.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, as well as private treatment records.  At the 
November 2005 Board hearing, there was some discussion as to 
whether all relevant medical records had been obtained.  The 
Board had an opportunity to review the record more carefully, 
and is satisfied that the record is in fact complete.  
Neither the appellant nor her representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
appellant submitted a private medical opinion dated December 
2003, and there is a comprehensive VA examination report 
dated in November 2000, approximately five months prior to 
the veteran's death.  The Board is satisfied that the record 
is complete, and that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in April 2001.  The death 
certificate lists the immediate cause of death as esophageal 
cancer.  The approximate interval between onset and date of 
death was given as nine months.  At the time of the veteran's 
death, he was service connected for lung cancer - an award 
that was established in a September 2000 rating decision, 
with a total rating assigned from August 2000 based on a the 
RO's interpretation of an August 2000 record from a private 
medical facility.  Months after the veteran's death, in an 
October 2001 rating decision, the RO rescinded the award for 
service connection for lung cancer, based on clear and 
unmistakable error.  Apparently, the RO found that further 
development should have been done to assess the veteran's 
type of disability, rather than rely on one medical report.  
Consequently, the RO considered the award of service 
connection for lung cancer to have been made in error.  At 
this juncture, the Board strongly questions the propriety 
(and legality) of attempting to rescind an award for service 
connection after the veteran's death.  In any event, as 
explained in more detail the decision below, the RO's action 
in the October 2001 decision has no impact whatsoever on the 
outcome of the issues currently before the Board.  

Review of the record reveals that prior to the veteran's 
death in 2001 he submitted a claim for service connection for 
"esophagus cancer and lymph cancer due to agent orange 
exposure."  In support of his claim he submitted a medical 
report from the Saint Louis University Hospital dated in 
August 2000 showing a final diagnosis of squamous cell 
carcinoma.  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  

Based on the August 2000 report and the veteran's Vietnam 
service, by rating decision dated in September 2000 the RO 
granted service connection for lung cancer.  The RO 
apparently interpreted the August 2000 report as showing a 
diagnosis of squamous cell carcinoma of the left lung.  The 
RO awarded service connection because the veteran was 
presumed to have been exposed to herbicides and lung cancer 
is a presumptive disease under 38 C.F.R. § 3.309(e).  The RO 
also deferred an issue of service connection for esophageal 
cancer.    

The veteran was subsequently afforded a VA examination in 
November 2000.  In this examination report the examiner noted 
that the veteran was undergoing treatment for esophageal 
cancer of which he was first diagnosed in July 2000.  The 
examiner also noted clearly that there was no history of lung 
cancer.  Complete X-rays and computed tomography (CT) scans 
showed that the lungs were clear and also showed that the 
lymph nodes in the lungs were calcified.  The main problem 
was in the mid esophagus, 30 centimeters (cm) from the mouth 
opening where there was a 4-5 cm annular lesion, which the 
pathology report showed to be malignant cells, squamous 
carcinoma.  The veteran reported a 30 year history of smoking 
and pulmonary function tests at this examination showed that 
there was a severe obstructive type of pattern with his 
breathing.  The diagnosis was esophageal cancer, with no 
history of lung cancer, and severe obstructive pattern on 
pulmonary function tests.  

The record contains numerous VA medical records, which 
confirm a diagnosis and treatment for esophageal cancer, but 
contain no indication of lung cancer.  In April 1997 the 
veteran had a chest X-ray which revealed a left lung 
infiltrate.  Later in January 2000 an X-ray of the chest 
revealed chronic obstructive pulmonary disease.  A July 2000 
VA esphogram showed esophageal cancer for the first time.  
The veteran then agreed to radiation therapy.  In November 
2000 the veteran underwent a positron-emission tomography 
(PET) scan to rule out metastasis to other parts of the body.  
Increased activity was seen at the left tenth posterior rib 
and left mid clavicle and/or left first lateral rib, however 
metastasis to these sites was inconclusive.  No other 
suspicious bony abnormalities were seen.  

Private treatment records dated from February through April 
2001 also show continued treatment for esophageal cancer, but 
contain no mention of lung cancer.  In particular, a February 
2001 chest X-ray showed normal cardiac silhouette and 
mediastinal vessels.  The lungs were clear with acute 
infiltrates.  Hyperinflation in both lungs suggested 
emphysema and a Port-A-Cath was noted to be in good position.  
Chronic obstructive pulmonary disease was noted without 
active chest disease.  A March 2001 CT scan of the chest 
showed the lungs to be well aerated and clear with no 
parenchymal lung mass seen.    

The appellant has argued that the veteran was diagnosed with 
both lung and esophageal cancers and that while his death 
certificate lists esophageal cancer as the cause of death, 
lung cancer was also a cause of his death.  In support of her 
argument she has submitted a December 2003 statement from Dr. 
T.D.K., a private physician.  In that statement Dr. T.D.K. 
noted the prior grant of service connection for lung cancer 
and stated that:  "I have reviewed [the veteran's] pathology 
from all biopsies and surgical specimens prior to his death.  
I see no pathology different from his initial squamous cell 
cancer that you had been initially informed about." 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's death is related to service.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The evidence indicates that the veteran 
died of esophageal cancer, which was not previously service 
connected.  There is no indication that the veteran's fatal 
esophageal cancer was causally related to service.  The 
veteran was not diagnosed with esophageal cancer until July 
2000, nearly 28 years after his discharge from service.  The 
Board observes that esophageal cancer is not listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  Moreover, the record contains 
no competent medical evidence relating the veteran's death to 
his service.  The December 2003 private medical opinion 
submitted by the appellant does not show a connection between 
the veteran's death and his military service as this report 
does not relate the veteran's death to either esophageal 
cancer or lung cancer.  The report merely confirms that the 
veteran's claim for lung cancer was initially granted and 
that the veteran suffered from squamous cell cancer, but the 
report does not does not specify any other details regarding 
the veteran's type of cancer.  

Although the veteran was service connected for lung cancer at 
the time of his death, he did not die of lung cancer.  
Moreover, the medical evidence of record clearly indicates 
that he never had lung cancer.  Significantly, the veteran 
never filed a claim for service connection for lung cancer 
during his lifetime, and never made any allegations that he 
had lung cancer.  Both the November 2000 VA examination 
report as well as all available VA outpatient and private 
treatment reports overwhelmingly show that the veteran was 
being treated for esophageal cancer, not lung cancer.  It 
appears that the September 2000 rating decision that awarded 
service connection for lung cancer relied solely upon the 
August 2000 medical record from the Saint Louis University 
Hospital.  That record, titled "final diagnosis," includes 
the following information:  "lung, left, mainstem bronchus, 
bronchoscopically-directed fine needle aspiration - squamous 
cell carcinoma."  Significantly, under the section titled 
"Clinical Information" the report lists "50 year old male 
smoker, esophageal cancer, and cough."  In other words, on 
its face, the report relied upon for an award of service 
connection for lung cancer does not state lung cancer.  
Rather, it states esophageal cancer.  This is consistent with 
the rest of the medical evidence of record, none of which 
indicates that the veteran ever had lung cancer - 
particularly the November 2000 VA examination report.  In 
fact, this is the reason that the RO attempted to nullify the 
award for service connection for lung cancer in October 2001.  

The Board considered whether an additional medical opinion is 
required in this case; however, given the fact that there is 
no medical evidence of record suggesting a diagnosis of lung 
cancer, a medical opinion for this purpose is not necessary 
to decide the claim.  38 U.S.C.A. § 5103A(d).  Additionally, 
given the fact that esophageal cancer is not a presumptive 
disease, that the veteran's esophageal cancer did not 
manifest until many years after service separation, and that 
there is no evidence suggesting that the veteran's esophageal 
cancer is causally related to his period of active service, 
the Board concludes that a medical opinion on this issue is 
not necessary to decide the claim.  38 U.S.C.A. § 5103A(d).

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim.  However, the overwhelming 
medical evidence in this case supports a finding that the 
veteran had esophageal cancer, which led to his death.  The 
preponderance of the evidence is against a finding that the 
veteran's death was in any way related to his active military 
service.  As such, service connection for the cause of the 
veteran's death must be denied.  

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence of record at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, will be paid to survivors, as provided 
by law. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications 
for accrued benefits must be filed within one year after the 
date of death. 38 U.S.C.A. § 5121(c).

As above, in August 2000 the veteran submitted a claim for 
service connection for esophageal, lymph, and bronchial 
cancers as a result of exposure to herbicides.  By rating 
decision dated in September 2000, the RO granted service 
connection for lung cancer based on a private medical report 
dated in August 2000 and deferred the issue of service 
connection for esophageal cancer.  In November 2000 the 
veteran underwent a VA examination which found no evidence of 
lung cancer but instead diagnosed the veteran with esophageal 
cancer.  The veteran later died in April 2001.  

At the time of the veteran's death, he had a claim pending 
for service connection for esophageal cancer.  Although this 
claim terminated with his April 2001 death, a qualified 
survivor, in this case, his surviving spouse, is permitted to 
carry on, to a limited extent, his claim because, in May 
2001, she submitted a timely claim for accrued benefits. 38 
U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  The appellant is in essence taking the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

For the same reasons that the Board denied service connection 
for cause of the veteran's death earlier in this decision, 
the Board concludes that the appellant's claim for service 
connection for esophageal cancer, for purposes of accrued 
benefits, is without merit.  First, service connection for 
esophageal cancer is not warranted on a presumptive basis 
because esophageal cancer is not included in the list of 
presumptive diseases listed in § 3.309(e).  Second, service 
connection for esophageal cancer is not warranted on a direct 
basis because the veteran was not diagnosed with esophageal 
cancer until nearly 28 years after his service and there is 
no medical evidence linking the veteran's fatal esophageal 
cancer to his active service.  Given this conclusion, it is 
clear that, at the time of the veteran's death, the veteran 
was not entitled to service connection for esophageal cancer.  
The criteria for the appellant's entitlement to accrued 
benefits have therefore not been met.   


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


